DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Warren (CA 2,354,927) and Li et al. (US 7,122,149 B2).
	Claim 1 invokes 112(f) interpretation for “at least one valve element configured to control a flowrate of the first portion to the first feed line” (see lines 6-7). The specification cites that “the valve element comprises first and second valves on each of the first and second feed lines to the reactor, allowing the controller to precisely control the flowrates of reactants” (see paragraph 0034).
Regarding claim 1, Warren discloses a load-following reactor system, comprising: at least one reactor (tubular reactor, 8) configured for carrying out at least one chemical reaction; a reactant line configured to convey a flow of reactants; a first heat exchanger (19); a first portion of the flow of reactants is configured to pass by a first feed line to the at least one reactor (8); and at least one second feed line (1, 3, 5) connected to the at least one reactor (8) through which a remainder portion of the flow of reactants is configured to pass (see figure 1; page 5, line 19 through page 7, line 2; and page 16, line 5 through 19, line 9).
Li et al. discloses a load-following reactor system, comprising: at least one reactor (172) configured for carrying out at least one chemical reaction; a reactant line (164) configured to convey a flow of reactants; and a first heat exchanger (174) (see figures 10A-B and column 17, line 48 through column 18, line 34).

Claims 2-3 and 5-12 depend on claim 1.
Claim 13 invokes 112(f) interpretation for “at least one valve element configured to control a flowrate of the first portion to the first feed line” (see lines 8-9). The specification cites that “the valve element comprises first and second valves on each of the first and second feed lines to the reactor, allowing the controller to precisely control the flowrates of reactants” (see paragraph 0034).
Regarding claim 13, Warren discloses a method of operating a load-following (see page 5, line 19 through page 6, line 14) reactor system, the method comprising the steps of: providing at least one reactor (tubular reactor, 8) configured for carrying out at least one chemical reaction; a reactant line configured to convey a flow of reactants; a first heat exchanger (19); a first portion of the flow of reactants is configured to pass by a first feed line to the at least one reactor (8); and at least one second feed line connected to the at least one reactor (8) through which a remainder portion of the flow of reactants is configured to pass (see figure 1; page 5, line 19 through page 7, line 2; and page 16, line 5 through 19, line 9).
Li et al. discloses at least one reactor (172) configured for carrying out at least one chemical reaction; a reactant line (164) configured to convey a flow of reactants; a first heat exchanger (174); and a process control system (not shown in figures 10A-B) (see figures 10A-B and column 17, line 48 through column 18, line 34) and that the main control circuit has a temperature feedback circuit that turns off the heater or cooler if an over-temperature or under-temperature condition is detected by the sensors (see column 18, line 64 through column 19, line 21).

Claims 15-17 depend on claim 13.
Claim 18 invokes 112(f) interpretation for “at least one valve element configured to control a flowrate of the first portion to the first feed line” (see lines 9-10). The specification cites that “the valve element comprises first and second valves on each of the first and second feed lines to the reactor, allowing the controller to precisely control the flowrates of reactants” (see paragraph 0034).
Regarding claim 18, Warren discloses a load-following reactor system, comprising: at least one reactor (tubular reactor, 8) configured for carrying out at least one chemical reaction; a reactant line configured to convey a flow of reactants; a first heat exchanger (19); a first portion of the flow of reactants is configured to pass by a first feed line to the at least one reactor (8); and at least one second feed line connected to the at least one reactor (8) through which a remainder portion of the flow of reactants is configured to pass (see figure 1; page 5, line 19 through page 7, line 2; and page 16, line 5 through 19, line 9).
Li et al. discloses a load-following reactor system, comprising: at least one reactor (172) configured for carrying out at least one chemical reaction; a reactant line (164) configured to convey a flow of reactants; and a first heat exchanger (174) (see figures 10A-B and column 17, line 48 through column 18, line 34).
The prior references fail to disclose or suggest that the at least one reactor is a tube-cooled reactor comprising a plurality of tubes configured to extract heat from a methanol-synthesis catalyst and 
Claims 19-20 depend on claim 18.
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed January 7, 2022, with respect to the objection of the specification and the objection of claims 1, 13 and 18 have been fully considered and are persuasive.  The objection of the specification and the objection of claims 1, 13 and 18 have been withdrawn.
Claims 4 and 14 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774